Case 1:15-cr-00113-JLK Document 288 Filed 04/30/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 15-CR-113-JLK-2

UNITED STATES OF AMERICA,

Plaintiff,

v.

2.      THOMAS JAY LUCERO,

Defendant.
______________________________________________________________________

        UNOPPOSED MOTION FOR LEAVE TO RESTRICT DOCUMENTS
______________________________________________________________________

        Mr. Thomas J. Lucero, through undersigned counsel Patrick L. Ridley of the law

firm Ridley, McGreevy & Winocur, P.C., respectfully moves to restrict [Doc. 287], the

brief in support of this motion and any order revealing the contents of those documents,

for the reasons stated in the brief filed in support of this motion. Mr. Lucero requests a

“Level 2" restriction which would make the document, the brief in support of this motion,

and any order revealing the contents of that document, “Viewable by Selected Parties &

Court” only.

        Pursuant to D.C.COLO.LCivR 7.1A, counsel has conferred with AUSA James

Murphy and he does not oppose this motion.

        Respectfully submitted,

                                                 s/ Patrick L. Ridley
                                                 Patrick L. Ridley
                                                 Ridley, McGreevy & Winocur, P.C.
                                                 303 16th Street, Suite 200
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 629-9700
                                                 Fax: (303) 629-9702
                                                 Email ridley@ridleylaw.com
Case 1:15-cr-00113-JLK Document 288 Filed 04/30/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE


       I hereby certify that on this 30th day of April, 2020, I served a true and correct
copy of the foregoing UNOPPOSED MOTION FOR LEAVE TO RESTRICT
DOCUMENTS electronically with the clerk of the court via the CM/ECF system to all
interested parties:


James C. Murphy
Assistant U.S. Attorney
United States Attorney’s Office | District of Colorado
1801 California Street, Suite 1600
Denver, CO 80202
Phone: (303) 454-0352
Email: james.murphy3@usdoj.gov
                                                  s/Heather Grant
                                                  Heather Grant, Legal Assistant
                                                  Ridley, McGreevy & Winocur
                                                  303 16th Street Suite 200
                                                  Denver CO 80202
                                                  Telephone: (303) 629-9700
                                                  Facsimile: (303) 629-9702
                                                  Email: grant@ridleylaw.com
